MEMORANDUM OPINION
PER CURIAM:
This appeal is from an order of the Circuit Court of the City of St. Louis setting aside and vacating a default judgment entered on behalf of the plaintiff-appellant and against the defendants-respondents and reinstating the cause on the trial docket of the Circuit Court of the City of St. Louis.
The setting aside of the default judgment by the trial court in this case is consistent with the principles of equity requiring that a controversy be heard on the merits and the policy of the courts in that respect. Robinson v. Clements, 409 S.W.2d 215 (Mo.App.1966). We find no error of law and have determined that an opinion in this case would have no precedential value. Rule 84.16(b), V.A.M.R.
Affirmed.
All concur.